Citation Nr: 1527081	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypothyroidism, claimed as a thyroid disorder and chronic fatigue.  

4.  Entitlement to service connection for a disability characterized by lumps of the arms, legs, back, and feet.  

5.  Entitlement to service connection for a disability characterized by unspecified joint pain, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

Service connection for PTSD was previously denied in a February 2005 rating decision which subsequently became final.  Generally, new and material evidence is required to reopen a previously and finally denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  When there is an intervening change in the law or regulation which creates a new basis for entitlement to benefits, however, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  Effective July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Thus, new and material evidence is not necessary to reach the merits of this claim.  

The issues of entitlement to service connection for PTSD, a thyroid disorder, lumps of the extremities, and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss of either ear as defined by VA regulation.  

2.  The Veteran does not have a current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of October 2009 and February 2010 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence establishing current diagnoses of the claimed disabilities, nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any evidence of current diagnoses of the claimed disorders, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, as will be discussed in greater detail below, the Veteran was in fact scheduled on several occasions for a VA examination, but either canceled or failed to appear for examination.  The duty to assist is not a one-way street, and in light of the Veteran's failure report for VA examinations on multiple occasions, VA has no further duties in regard to these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a bilateral hearing loss disorder, and tinnitus.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to engine noise and weapons fire.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the present case, the weight of the lay and medical evidence is against finding that the Veteran suffers from either a hearing loss disorder or tinnitus due to service noise exposure.  The competent evidence of record, including VA treatment records, do not meet the criteria for a hearing impairment as defined by VA regulation, and likewise do not reflect a current diagnosis of tinnitus.  

Service treatment records are negative for any diagnosis of or treatment for hearing loss or tinnitus, and on all reports of medical history, the last of which is dated April 1991, the Veteran denied any history of hearing loss or other trouble of the ears.  

Upon review of the Veteran's post-service treatment records, the Board notes that there are no findings of a hearing disability of either ear, or of a diagnosis of tinnitus.  When the Veteran first sought VA treatment in December 2000, he was afforded an intake physical evaluation.  At that time, he reported no abnormality or impairment regarding his hearing, and on objective examination no impairment of the ears or of hearing acuity was noted.  Additionally, the Veteran did not report tinnitus at that time, and none was noted on objective examination.  Subsequent VA treatment records are negative for any reports or diagnoses of hearing loss or tinnitus.  The Board notes that the Veteran was most recently scheduled for a VA audiological consult in December 2010, but canceled his appointment.  He likewise failed to report for a rescheduled appointment.  No other medical treatment records regarding his hearing loss or tinnitus have been received by VA or submitted by the Veteran.  

With respect to this claim, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  Likewise, the medical evidence does not reflect a current diagnosis of tinnitus at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  A current disability is central to any service connection claim, and in the absence of competent evidence of either a current hearing loss disorder or tinnitus, service connection for these disorders must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has himself asserted that he has a current hearing loss disorder and tinnitus.  The Board finds that the Veteran is competent to report such observable symptoms as a decline in hearing acuity, but is not competent to diagnosis a hearing loss disorder, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of a hearing loss disorder is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

The Board acknowledges that a layperson is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also notes, however, that the Veteran did not report tinnitus at any time during service, on initial VA intake examination in December 2000 or on any subsequent occasion while seeking VA care.  He has also not submitted any private medical treatment records reflecting either current complaints or diagnoses of tinnitus.  As such, the Board finds a current diagnosis of tinnitus is not established.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and service connection for a bilateral hearing loss disorder or tinnitus is not warranted.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.  


REMAND

The Veteran seeks service connection for a thyroid disorder, PTSD, and disabilities characterized by joint pain and lumps of the arms, legs, back, and feet.  

The Veteran's DD-214 and service personnel records confirm service in Southwest Asia after August 1, 1990, and as such he is recognized as a Persian Gulf veteran.  In addition to the means of granting direct service connection, service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  

Despite the Veteran's undiagnosed illness claims and his confirmed service in Southwest Asia, he has yet to be afforded a VA medical examination regarding his claimed disabilities.  As he is generally competent to report such observable symptomatology as claimed herein, and he has confirmed service in Southwest Asia, a VA examination is warranted.  

Regarding the Veteran's service connection claim for PTSD, he has reported experiencing stressors while serving in the Persian Gulf region between November 1990 and April 1991.  Additionally, a July 2008 VA PTSD screening was positive, although the basis of this diagnosis was not specified.  In addition to PTSD, the Veteran has also been afforded other psychiatric diagnoses, including anxiety, depression, and a panic disorder.  Overall, the evidence is sufficient to trigger VA's duty to afford the Veteran a psychiatric examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to identify all locations of VA treatment for his asserted disabilities since 2010 and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.  Any negative response must be noted for the record.  

2.  The AOJ should schedule the Veteran for a VA examination so as to ascertain the nature and etiology of his claimed joint pain, thyroid disorder, and lumps of the arms, legs, back and feet.  The examiner is put on notice that the Veteran had confirmed service in the Persian Gulf theater of operations.  The examination report should include responses to the each of the following items: 

(a) State whether any of the Veteran's symptoms, to include joint pain, hypothyroidism, and lumps of the arms, legs, back, and feet, are attributable to known clinical diagnoses or whether these problems are manifestations of an undiagnosed illness. 

(b) If any of the Veteran's symptoms are attributable to a known clinical diagnosis/diagnoses, the examining physician is requested to opine as to whether it is at least as likely as not that any current disability is causally or etiologically related to his active service as opposed to its being more likely due to some other factor or factors. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner should provide a rationale for each opinion given.

3.  The AOJ should arrange for a VA examination to determine the nature and etiology of any claimed psychiatric disorder, to include PTSD.  The examiner is put on notice that the Veteran had confirmed service in the Persian Gulf region during Operations Desert Storm and Desert Shield.  The examiner should provide opinions as to the following:

In regards to any potentially diagnosed acquired psychiatric disorder, to include PTSD, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder, began during active service or is related to any incident of service. 

A thorough rationale should be provided for all opinions expressed. 

4.  Readjudicate the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  


Department of Veterans Affairs


